                         THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO

 IN RE:                                   )         CHAPTER 13
                                          )         CASE NO: 19-50025
                                          )
 WILLIAM J. HUET and LISA J. HUET,        )
                                          )         ALAN M. KOSCHIK
                            DEBTOR(S)     )         BANKRUPTCY JUDGE
                                          )
                                          )
                                          )         MOTION TO INCUR DEBT TO
                                          )         PURCHASE A VEHICLE



   Now comes the Debtor(s), by and through undersigned counsel, and hereby moves this Court for
approval to purchase a vehicle.

   1. Terms of the purchase (type of vehicle, total purchase cost, length of loan, interest rate,
      monthly payment and from whom the Debtor(s) is buying the vehicle).
           Debtor 2 is purchasing a 2014 Chrysler Town & Country with a
           purchase price of $9,899; with tax, title, registration, and
           service contract, $11,937.29. Monthly payments of $276.46 for 60
           months with an interest rate of 19.99%. Debtor 2 is trading in
           their 2009 GMC Acadia which had a payment of $281.00/mo.


        ____Lease a vehicle.

   2.     X Amended Schedule I and Schedule J been filed to support car purchase.

   3.    X The Debtor(s) has supplied the Trustee current pay remittances and most recent tax
        returns to support Debtor(s) request for a car purchase or lease. Note: These items are
        necessary even if Debtor(s) is replacing an existing car for the same monthly payment on
        Schedule J.

   4.     X The Debtor(s) is current in monthly Chapter 13 plan payments in the amount of $896.00.

   5.    X The unsecured dividend will not be affected by the Debtor(s) request to purchase or lease
        a vehicle.


   6.     X The Debtor(s) needs a vehicle because:

              Debtor 2’s 2009 GMC Acadia, her primary means of
              transportation, is getting old and prohibitively expensive,
              maintenance-wise. This vehicle would replace the Acadia as her
              primary transportation.



   7. ____The Debtor(s) is replacing a current lease.

   8.     X If Debtor(s) contends existing car is too costly to repair, explain what steps Debtor(s) has
        taken to keep current car operational. (What is the mileage on the existing car).
             They have performed all routine maintenance (fluids, oil, etc.)
             and have completed repairs as they arise. The mileage of the
             current vehicle is 170,200.



   9.    X What is make and model of existing car.
             2009 GMC Acadia




   10. ____The Debtor(s) current car is being paid through the Chapter 13 plan.

   11. ____If current car is being paid through the plan, please explain how the current car lender will
       be paid if Debtor(s) is proposing to trade in current car for a new car.
             N/A




   12. ____If Debtor(s) is seeking to purchase or lease an additional car explain why the Debtor(s)
       needs an additional car.
             Not applicable.




   13. X Explain what efforts the Debtor(s) has made to obtain the best deal at the lowest interest
      rate possible.
             The Debtors have inquired with multiple sellers. They
             aggressively negotiated the present deal (the dealership
             initially proposed a higher interest rate).




       NOTE: All applicable items stated above must be included in the order, not simply reference
the motion.



Respectfully submitted,

/s/ Rebecca J. Sremack
Rebecca J. Sremack #0092313
Attorney for Debtors
Sremack Law Firm LLC
2745 South Arlington Road
Akron, Ohio 44312
(330) 644-0061
(330) 644-7241 fax
info@sremacklaw.com
                                  CERTIFICATE OF SERVICE

I hereby certify that on January 27, 2021, a copy of the foregoing Motion to Incur Debt to Purchase
Motor Vehicle was sent via Regular Mail to:

       William & Lisa Huet
       1609 Moreview Dr.
       Copley OH 44321

       and

       All creditors listed on the mailing matrix, which follows on the next page.

And via ECF to:

       United States Trustee

       and

       Keith L. Rucinski, Chapter 13 Trustee



/s/ Rebecca J. Sremack
Rebecca J. Sremack #0092313
Attorney for Debtors
Label Matrix for local noticing       PRA Receivables Management, LLC              455 John F. Seiberling Federal Building
0647-5                                PO Box 41021                                 US Courthouse
Case 19-50025-amk                     Norfolk, VA 23541-1021                       2 South Main Street
Northern District of Ohio                                                          Akron, OH 44308-1848
Akron
Tue Jan 26 17:15:24 EST 2021
Ally Financial                        Atlantic Credit & Finance Inc                Barclay Card Services
PO Box 380901                         PO Box 2083                                  PO Box 13337
Minneapolis, MN 55438-0901            Warren MI 48090-2083                         Philadelphia, PA 19101-3337



Barclays Bank Delaware                Bureaus Investment Group Portfolio 15, LLC   Bureaus Investment Group Portfolio No 15 LLC
PO Box 8803                           650 Dundee Rd Ste 370                        c/o PRA Receivables Management, LLC
Wilmington, DE 19899-8803             Northbrook IL 60062-2757                     PO Box 41021
                                                                                   Norfolk VA 23541-1021


Capital One Bank                      Capital One Bank (USA), N.A.                 Capital One Bank USA NA
PO Box 6492                           by American InfoSource as agent              ATTN: General Correspondence
Carol Stream, IL 60197-6492           PO Box 71083                                 PO Box 30285
                                      Charlotte, NC 28272-1083                     Salt Lake City, UT 84130-0285


Capital One Retail Services           Client Services Inc                          Crown Asset Management LLC
PO Box 7680                           3451 Harry S Truman Blvd                     3100 Breckenridge Blvd Ste 725
Carol Stream, IL 60116-7680           St Charles MO 63301-9816                     Duluth GA 30096-7605



Fifth Third Bank                      George Gusses Co LPA                         Home Depot
PO Box 9013                           33 S Huron St                                PO Box 9001010
Addison, Texas 75001-9013             Toledo OH 43604-8705                         Louisville, KY 40290-1010



Lowes/Synchrony Bank                  Lyons Doughty & Velduis PC/PA                Midland Funding LLC
PO Box 530914                         471 E Broad St 12th Fl                       PO Box 2001
Atlanta, GA 30353-0914                Columbus, OH 43215-3806                      Warren MI 48090-2001



Midland Funding LLC                   Mr Cooper                                    Nationstar Mortgage LLC D/B/A Mr. Cooper
PO Box 2011                           8950 Cypress Waters Blvd                     P.O. Box 619094
Warren, MI 48090-2011                 Coppell, TX 75019-4620                       Dallas, TX 75261-9741
                                                                                   8 75261-9094


Paolucci Law                          Quantum3 Group LLC as agent for              Summa Health System
1 Cascade Pl. Ste. 1015               Crown Asset Management LLC                   1077 Gorge Blvd
Akron, OH 44308-1129                  PO Box 788                                   Akron OH 44310-2408
                                      Kirkland, WA 98083-0788


Synchrony Bank                        Synchrony Bank/JCP                           Synchrony Bank/ROS
c/o PRA Receivables Management, LLC   PO Box 960090                                PO Box 530916
PO Box 41021                          Orlando, FL 32896-0090                       Atlanta, GA 30353-0916
Norfolk VA 23541-1021
Derrick Rippy ust11                                  Kathryn A. Belfance                                  Keith Rucinski
Office of the U.S. Trustee                           Roderick Linton Belfance LLP                         Chapter 13 Trustee
H.M. Metzenbaum U.S. Courthouse                      50 S. Main Street 10th Floor                         One Cascade Plaza Suite 2020
201 Superior Avenue East Suite 441                   Akron, OH 44308-1849                                 Akron, OH 44308-1160
Cleveland, OH 44114-1234

Lisa J. Huet                                         Rebecca J. Sremack                                   William J. Huet
1609 Moreview Drive                                  Sremack Law Firm                                     1609 Moreview Drive
Akron, OH 44321-1932                                 2745 S. Arlington Road                               Akron, OH 44321-1932
                                                     Akron, OH 44312-4713


William M. Sremack
2745 S Arlington Road
Akron, OH 44312-4713




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)FIFTH THIRD BANK                                  (u)Nationstar Mortgage LLC d/b/a Mr. Cooper          (d)PRA Receivables Management, LLC
                                                                                                          PO Box 41021
                                                                                                          Norfolk, VA 23541-1021



End of Label Matrix
Mailable recipients     36
Bypassed recipients      3
Total                   39
